Citation Nr: 1230707	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a skin disability (previously characterized as tinea versicolor and tinea pedis).

2.  Entitlement to a compensable disability rating prior to October 17, 2006, and to a disability rating greater than 10 percent thereafter for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for a disability rating greater than 10 percent for a skin disability (which the RO characterized as tinea versicolor and tinea pedis) and for a compensable disability rating for prostatitis.  A Travel Board hearing was held at the RO in May 2005 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the May 2005 Board hearing subsequently retired from the Board, the Veteran was given another Board hearing before the undersigned Veterans Law Judge in October 2007.

In May 2006, January 2008, and in September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In an August 2011 rating decision, the RO assigned a higher 10 percent rating effective October 17, 2006, for the Veteran's service-connected prostatitis.  The Veteran continues to disagree with the ratings assigned for this disability.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims for a disability rating greater than 10 percent for a skin disability and for a compensable disability rating prior to October 17, 2006, and to a disability rating greater than 10 percent thereafter for prostatitis can be adjudicated.

With respect to the Veteran's increased rating claim for a skin disability, the Board notes that it remanded this claim most recently in September 2010 for a VA examination.  See Board remand dated September 29, 2010, at pp. 3-4.  This examination occurred in October 2010.  At this examination, it was noted that "the primary time of occurrence is usually in the summer when he is sweating."  The Veteran's service representative asserted in a July 2012 Brief that his service-connected skin disability had active and inactive phases and, because it was inactive at the time of his most recent VA examination in October 2010, he is entitled to an updated examination during an active phase of this disability.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the length of time which has elapsed since the Veteran's most recent VA examination in October 2010, and in light of the Court's decision in Ardison, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected skin disability, if possible during an active phase.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for prostatitis, the Board also notes that it remanded this claim most recently in September 2010 for a VA examination.  See Board remand dated September 29, 2010, at pp. 3-4.  Unfortunately, neither of the VA examinations which occurred in October and November 2010 are adequate for VA purposes.  In its September 2010 remand, the Board asked the VA examiner to address whether the Veteran experienced urinary tract infections and voiding dysfunction.  Id.  The October 2010 VA examiner did not address either of these symptoms in his VA examination report.  Although the November 2010 VA examiner properly addressed voiding dysfunction, he also did not address whether the Veteran experienced urinary tract infections.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that both the October and November 2010 VA examinations are inadequate for VA purposes.  The Veteran's service representative suggested in a July 2012 Brief that remand was required under Stegall because of the inadequacy of the October and November 2010 VA examinations.  The Board agrees, noting that, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in September 2011 without complying with the September 2010 remand instructions.  Given this error, another remand is required.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a skin disability and/or for prostatitis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected skin disability, if possible during an active phase of this disability.  According to the Veteran, his service-connected skin disability is active in the summertime.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected skin disability affects 20 to 40 percent of the entire body or exposed areas of the body or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more but not constantly during the past 12-month period.  The examiner also is asked to state whether the service-connected skin disability affects more than 40 percent of the entire body or exposed areas of the body or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected prostatitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner must state whether the service-connected prostatitis results in either voiding dysfunction or urinary tract infections.  

If the Veteran's service-connected prostatitis results in voiding dysfunction, then the examiner is asked to state whether it requires the wearing of absorbent materials which must be changed less than 2 times per day.  The examiner also is asked to state whether the Veteran's service-connected prostatitis requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  The examiner finally should state whether the Veteran's service-connected prostatitis requires the use of an appliance or the wearing of absorbent materials which much be changed more than 4 times per day.

If the Veteran's service-connected prostatitis results in urinary tract infections, then the examiner is asked to state whether it results in recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times/year) and/or requires continuous intensive management.  The examiner also is asked to state whether the Veteran's service-connected prostatitis results in poor renal function or renal dysfunction.

A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

